— Application by petitioner, a suspended attorney and counselor-at-law, for reinstatement to the Bar of the State of New York and to have his name restored to the roll of attorneys and counselors-at-law, his period of suspension having expired.
The matter is referred to the Committee on Character and Fitness for investigation and report on (1) whether the petitioner complied with this court’s order of suspension and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
The application for reinstatement will be held in abeyance pending the Committee’s report. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.